Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3. (Currently amended) The antenna unit according to claim [[2]] 1, wherein the ground element is configured such that the second end of the ground element is closer to the first antenna element part than the first end of the ground element.

Examiner’s Statement of Reasons for Allowance
Claims 1 and 3-8 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “wherein the antenna element includes: a first antenna element part that is provided on the first surface of the dielectric substrate and designed to resonate at a first resonance frequency; and a second antenna element part that is provided on the second surface of the dielectric substrate and designed to resonate at a second resonance frequency other than the first resonance frequency, wherein the first antenna element part and the second antenna element part are connected to each other through a via conductor that passes through the dielectric substrate, wherein the ground element is provided on the first surface of the dielectric substrate, wherein the ground element has a first end connected to the reference potential and a second end containing an open end, wherein the ground element has a 
Claims 3-7 depend therefrom.
Regarding independent claim 8, patentability exists, at least in part, with the claimed features of “wherein the antenna element includes: a first antenna element part that is provided on the first surface of the dielectric substrate and designed to resonate at a first resonance frequency; and a second antenna element part that is provided on the second surface of the dielectric substrate and designed to resonate at a second resonance frequency other than the first resonance frequency, wherein the first antenna element part and the second antenna element part are connected to each other through a via conductor that passes through the dielectric substrate; and a parasitic element provided on the second surface of the dielectric substrate, wherein the parasitic element is connected to none of the antenna element, the stub element, nor the reference potential.”
MeKenna et al. (US 4,835,538) is cited as teaching some elements of the claimed invention including an antenna unit comprising: a plate-shaped dielectric substrate; an antenna element provided on the dielectric substrate; a stub element provided on the dielectric substrate; and a ground element, wherein the dielectric substrate has a first edge extending along a longitudinal direction of the dielectric substrate and a second edge extending along the longitudinal direction of the dielectric substrate, the second edge being opposite to the first edge, wherein the antenna element is disposed along the longitudinal direction of the dielectric substrate and has a first end containing a feedpoint and a second end containing an open end, wherein the stub element is disposed between a section of the antenna element of a predetermined length containing the first end of the antenna element and the first edge of the dielectric substrate along the longitudinal direction of the dielectric substrate, and the stub element has a first end and a second end containing an open end, wherein the dielectric substrate has a first surface and a second surface that are opposite to each other, wherein the antenna element includes: a 
However, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HASAN Z ISLAM/Primary Examiner, Art Unit 2845